UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       No. 14-1291

                            GENERATIONAL EQUITY LLC

                                            v.

                         RICHARD SCHOMAKER;
           PITT CHEMICAL & SANITARY SUPPLY HOLDING CO., INC.,
                                         Appellants

                      Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            (D.C. Civ. No. 2-13-cv-01105)

                    Submitted pursuant to Third Circuit LAR 34.1(a)
                                   October 27, 2014

                 Before: McKEE, Chief Judge, GREENAWAY, JR., and
                             KRAUSE, Circuit Judges.

                                         ORDER

       IT IS HEREBY ORDERED that the Not Precedential Opinion and Judgment

filed in this case on February 19, 2015, are vacated, and the attached Not Precedential

Opinion and Judgment are to be filed in its place.

                                                 BY THE COURT

                                                 s/ Theodore A. McKee
                                                 Chief Judge

Dated: February 23, 2015
CLW/JK/cc: Peter N. Georgiades, Esq.
            Joshua A. Lyons, Esq.
            Maurice A. Nernberg, Jr., Esq.